Citation Nr: 0507331	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, to include arthritis.

2.  Entitlement to service connection for left leg arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the veteran's claims.

Although the RO attempted to comply with VA's notice 
requirements in the rating decision, statement of the case 
and supplements thereto, and in a June 2001 VCAA letter, the 
Board finds the notifications inadequate since they failed to 
inform the veteran of the evidence and information necessary 
to substantiate the claims, the evidence he should provide, 
and the evidence VA would obtain. Thus the notices do not 
satisfy the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, he has not been told to 
submit all the evidence he has.

The veteran claims that his current right knee disability is 
related to injury in service. Review of the service medical 
records reflects that on induction examination in 1981, the 
knees were noted as normal. During service, he complained of 
twisting the right knee in March 1982. X-rays were negative 
and he was assessed with right knee sprain. He was treated on 
subsequent occasions for complaints of bilateral knee pain, 
and diagnosed with bilateral chondromalacia in December 1982. 

The post-service VA records include a July 2001 VA outpatient 
orthopedic note in which the examiner noted a past medical 
history of bilateral arthroscopic knee surgeries in 
approximately 1980. A May 1993 VA examination also reflects 
that both knees showed arthroscopic scars. Surgical records 
pertinent to the right knee are not in the claims file and 
should be obtained. 

Further, although the veteran underwent VA joints examination 
in March 2002, the Board finds the examination inadequate for 
adjudication of the claims because it provided no assessment 
of the nature and etiology of the claimed right knee 
disability, or bilateral knee arthritis. The veteran should 
be reexamined to assess the nature and etiology of the right 
knee disability, and claimed bilateral arthritis of the 
knees.

Since the case must be remanded for the foregoing reasons, 
the RO should also obtain any additional VA treatment records 
of bilateral knees since February 2002. These records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to his 
claims for service connection for right 
knee disability and bilateral arthritis 
of the knees.  Specifically, he should be 
told to submit all evidence that he has 
in his possession.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
pertinent operative records of right knee 
arthroscopy in 1980. If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  Appellant should 
be contacted as needed for locations and 
approximate dates of treatment as well as 
release forms as needed.

3.  Thereafter, the veteran should also 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
bilateral knee disability. The claims 
folders must be made available to and 
reviewed by the examiner, and such review 
noted in the examination report. Based 
upon the examination results and review 
of the claims folders, the examiner 
should provide an opinion with respect to 
each current disability of the right 
knee, as to whether it is likely, 
unlikely, or at least as likely as not 
(that is a probability of more than 50 
percent) that the disability is 
etiologically related to service injury, 
or was caused or chronically worsened by 
a service-connected disability. 

4.  The examiner should also provide an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
(that is a probability of more than 50 
percent), that any current left knee 
arthritis is etiologically related to 
service injury, or was caused or 
chronically worsened by a service-
connected disability. The rationale for 
all opinions expressed should also be 
provided.

5.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence. If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


